Case 8:18-cv-01380-MSS-SPF Document 50 Filed 08/18/20 Page 1 of 3 PageID 476




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

TROY M. GRIFFIN,

        Petitioner,
v.                                                              Case No. 8:18-cv-1380-T-35SPF
                                                                 Case No. 8:15-cr-453-T-35MAP
UNITED STATES OF AMERICA,

     Respondent.
______________________________/

                                              ORDER

        This cause comes before the Court on Petitioner Troy M. Griffin’s “Motion for Court

to Respond to Defendant’s Motion from the Supreme Court Ruling in United States v.

Davis, et al.” (Civ. Doc. 48) Petitioner requests that the Court rule on his pending Motion

to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. Section 2255 (Civ. Doc. 1).

Petitioner asserts that the United States has conceded that, in light of United States v.

Davis, 139 S. Ct. 2319 (2019), he is entitled to relief from his conviction and sentence for

brandishing a firearm during and in relation to conspiracy to commit Hobbs Act robbery,

in violation of 18 U.S.C. Sections 924(c)(1)(A)(ii) and 2 (Count Three). Therefore, he

argues there is “no explainable reason” why the Court should not rule on his Section 2255

motion.1

        Petitioner undoubtedly is aware that his son and co-defendant, Troy Griffin, Jr.,

was released from prison following the Supreme Court’s pronouncement in Davis. Troy

Griffin, Jr. was far differently situated than Petitioner. He had an offense level of 19 and


1
  Petitioner twice filed similar motions urging the Court to rule on his pending Section 2255 motion.
(Civ. Docs. 37 and 40) The Court disposed of those motions by informing Petitioner that a ruling was
forthcoming once the Court completes its review of the issues presented in the motion. (Civ. Doc. 41)

                                                   1
Case 8:18-cv-01380-MSS-SPF Document 50 Filed 08/18/20 Page 2 of 3 PageID 477




a Criminal History Category of I, and, thus, he was sentenced to 18 months as to Count

One and 84 months as to Count Three to run consecutively to Count One. Once the Court

amended its judgment as to Count Three for Troy Griffin Jr., he was no longer subject to

custody because he had served his full 18-month concurrent sentence on Counts One

and Three.

       Troy Griffin , Sr., however, presented to the Court with a Criminal History Category

of VI and an Offense Level of 30. Petitioner was convicted of conspiracy to commit a

Hobbs Act robbery, in violation of 18 U.S.C. Section 1951(a) (Count One), and Hobbs Act

robbery, in violation of 18 U.S.C. Sections 1951(a) and 2 (Count Two). Thus, while

Petitioner is correct that the United States concedes that Count Three, his Section 924(c)

conviction and 84-month sentence should be vacated, he is not due to be released

immediately. Davis does not afford Petitioner relief from his convictions and 210-month

sentences for conspiracy to commit Hobbs Act robbery and Hobbs Act robbery (Counts

One and Two).

       In his Section 2255 motion, Petitioner raises eleven grounds for relief primarily

based on ineffective assistance of counsel. Although the United States concedes that

Petitioner is entitled to relief on Count Three, it opposes Petitioner’s motion as it relates

to his convictions and sentence in Counts One and Two. Therefore, the Court must

undertake a thorough analysis of the grounds for relief Petitioner raises in his Section

2255 motion to determine whether they warrant relief on Counts One and Two.

       Petitioner is advised that his Section 2255 motion is under consideration. Although

the Court cannot give a date certain for entering an order on the motion, the Court will

endeavor to resolve the motion as expeditiously as possible. When the Court completes



                                             2
Case 8:18-cv-01380-MSS-SPF Document 50 Filed 08/18/20 Page 3 of 3 PageID 478




its review of the issues presented in the motion, the Court will issue its decision, and a

copy of the Court’s decision will be sent to Petitioner. Accordingly, Petitioner’s “Motion for

Court to Respond to Defendant’s Motion from the Supreme Court Ruling in United States

v. Davis, et al.” (Civ. Doc. 48), to that extent, is GRANTED.

        DONE and ORDERED in Chambers in Tampa, Florida, this 18th day of August,

2020.




                                              3
